           Case 3:20-cv-04108-CRB Document 28 Filed 05/18/21 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8
 9

10                                                         Case No. 3:20-cv-04108-CRB
      JEFFREY KATZ CHIROPRACTIC, INC., a
11    California corporation, individually and on          JOINT CASE MANAGEMENT
      behalf of all others similarly situated,             STATEMENT : ORDER
12
                             Plaintiff,
13
      v.
14
      DIAMOND RESPIRATORY CARE, INC., a
15    California corporation,

16                           Defendant.

17

18          Plaintiff Jeffrey Katz Chiropractic, Inc. (“Plaintiff” or “Katz”) and Defendant
19   Diamond Respiratory Care, Inc. (“Defendant” or “Diamond”) (collectively Plaintiff and
20   Defendant are referred to as the “Parties”) jointly submit this Joint Case Management Statement
21   pursuant to the Court’s February 22, 201 Order (dkt. 24).
22   1.     Discovery Status
23          On November 13, 2020, Defendant served its first set of discovery requests, including
24   requests for production and interrogatories. Plaintiff served its objections and responses to
25   Defendant’s first set of requests on December 14, 2020. On November 18, 2020, Plaintiff served
26   its first set of discovery requests, including requests for production and interrogatories. Defendant
27   served its objections and responses to Plaintiff’s discovery requests on December 28, 2020. On
28
                                                       1
           Case 3:20-cv-04108-CRB Document 28 Filed 05/18/21 Page 2 of 4




 1   March 29, 2021, Plaintiff served its second set of discovery requests on Diamond, including
 2   additional interrogatories and requests for production. Diamond served its responses to Plaintiff’s
 3   second set of discovery on May 7, 2021. Plaintiff is awaiting the document production associated
 4   with Diamond’s responses to the second set of discovery requests.
 5           Through discovery, it was revealed that Diamond utilized Duck Dive Communications,
 6   LLC d/b/a jBlast’s (“jBlast”) fax broadcasting software to send the faxes at issue in this case.
 7   Consequently, on March 24, 2021, Plaintiff issued a subpoena to produce documents,
 8   information, or objects directed to nonparty jBlast, which specified a response deadline of April
 9   23, 2021. On April 26, 2021, having received no response, Plaintiff’s counsel reached out to
10   jBlast. jBlast requested an additional copy of the subpoena to forward to its legal department.
11   Shortly thereafter, counsel for jBlast reached out and indicated that jBlast was searching for
12   responsive documents and that it would produce any relevant documents within its possession.
13   Plaintiff is currently awaiting jBlast’s subpoena response.
14           Additionally, Plaintiff’s deposition was previously scheduled to commence on May 6,
15   2021. After conferring regarding the forthcoming production, the parties agreed to reschedule
16   Plaintiff’s deposition after jBlast produces any documents within its possession. Plaintiff also
17   served its Rule 30(b)(6) Deposition Notice on Defendant. Diamond has not yet provided available
18   dates for its corporate representative(s), however, the parties expect to schedule the deposition
19   after jBlast serves its document production.
20   2.      Proposed Modification to the Current Schedule
21           Plaintiff’s Position: Plaintiff requests a 60-day extension of all remaining deadlines.
22   Plaintiff’s current deadline to file its motion for class certification is June 1, 2021. The current
23   delay is not the result of Plaintiff’s failure to diligently prosecute the case. Rather, the extension is
24   necessary given third party jBlast’s failure to respond to the subpoena issued in this action. As
25   explained above, the Parties expect that jBlast will produce documents responsive to the subject
26   subpoena, including the likely production of the class fax records. As such, a brief extension will
27   permit the parties sufficient time to obtain and review the jBlast production prior to commencing
28
                                                        2
           Case 3:20-cv-04108-CRB Document 28 Filed 05/18/21 Page 3 of 4




 1   depositions. Indeed, Plaintiff will be unfairly prejudiced if it is required to question Defendant
 2   absent relevant class records that are within jBlast’s possession. Accordingly, Plaintiff
 3   respectfully requests that the Court enter an order extending all current deadlines by 60-days.
 4          Defendant’s Position: Defendant does not oppose Plaintiff’s request for an extension in
 5   principle, but Defendant believes 60 days is unnecessary, particularly in light of the previous 60-
 6   day extension granted by the Court on February 22, 2021. Rather, Defendant believes that a 30-
 7   day extension would be more appropriate.
 8
 9
      Dated: May 14, 2021                 /s/ Taylor T. Smith
10                                        Counsel for Plaintiff

11                                        Rebecca Davis (SBN 271662)
                                          Lozeau Drury LLP
12                                        1939 Harrison Street, Suite 150
13                                        Oakland, CA 94612
                                          Tel: 510-836-4200
14                                        Rebecca@lozeaudrury.com

15                                        Patrick H. Peluso (pro hac vice)
                                          Taylor T. Smith (pro hac vice)
16                                        Woodrow & Peluso, LLC
17                                        3900 East Mexico Ave., Suite 300
                                          Denver, Colorado 90210
18                                        Tel: 720-213-0676
                                          ppeluso@woodrowpeluso.com
19                                        tsmith@woodrowpeluso.com
20

21

22    Dated: May 14, 2021                 /s/ Paul A. Grammatico
                                          Counsel for Defendant
23

24                                        Paul Aldo Grammatico
                                          Kabat Chapman & Ozmer LLP
25                                        333 S. Grand Ave, Suite 2222
                                          Los Angeles, CA 90071
26                                        (213) 493-3980
                                          Email: pgrammatico@kcozlaw.com
27

28
                                                       3
          Case 3:20-cv-04108-CRB Document 28 Filed 05/18/21 Page 4 of 4




 1
                                   SIGNATURE CERTIFICATION
 2           Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies
      and Procedures Manual, I hereby certify that the content of this document is acceptable to
 3
      counsel for Defendant and that I have obtained authorization to affix his or her electronic
 4    signature to this document.

 5
                                                         By:    /s/ Taylor T. Smith
 6                                                             Taylor T. Smith

 7

 8
 9

10
                                     CERTIFICATE OF SERVICE
11
            The undersigned hereby certifies that a true and correct copy of the above papers was
12
     served upon counsel of record by filing such papers via the Court’s ECF system on May 14, 2021.
13
                                                     /s/ Taylor T. Smith
14

15         The Court adopts the plaintiff's position and grants a 60 day extension of all deadlines.
16         Counsel shall submit a proposed scheduling order of the new deadlines and hearing
           dates. The Case Management Conference on May 21, 2021 is vacated.
17
           Date: May 18, 2021                           ISTRIC
18                                                 TES D      TC
                                                 TA
19
                                                                              O
                                            S




                                                                               U
                                           ED




                                                                                RT




20                                                         VED
                                       UNIT




                                                      APPRO
21
                                                                                    R NIA




22                                                                           yer
                                                                    s R. Bre
                                       NO




                                                            harle
                                                     Judge C
                                                                                   FO




23
                                         RT




                                                                                   LI




                                                ER
                                           H




24
                                                                              A




                                                     N                         C
                                                                       F
                                                         D IS T IC T O
25                                                             R
26

27

28
                                                           4
